Exhibit 99.1 IFRS Press Release Infosys Technologies (NASDAQ: INFY) Announces Results for the Quarter ended December 31, Q3 revenues sequentially grew by 6.8% Mysore, India – January 12, 2010 Highlights Consolidated results for the quarter ended December 31, 2009 Revenues were $ 1,232 million for the quarter ended December 31, 2009; QoQ growth was 6.8%; YoY growth was 5.2% Net income after tax was $ 334 million for the quarter ended December 31, 2009; QoQ growth was 5.4%; YoY growth was 0.6% Earnings per American Depositary Share (ADS) was 0.59 for the quarter ended December 31, 2009; QoQ growth was 5.4%; YoY growth of 1.7% “Global economic recovery seems to be led by the U.S. and the Financial Services,” said
